Citation Nr: 1112662	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  03-33 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for degenerative joint disease of the neck and shoulders.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from August 1970 to June 1971. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the Board sitting at the RO in Waco, Texas in March 2007.  A transcript of the hearing is associated with the claims file. 

In an August 2007 decision, the Board in part denied service connection for degenerative joint disease of the neck and shoulders.   The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court). 

In November 2010, the Court vacated and remanded that part of the Board's decision pertaining to service connection for degenerative joint disease of the neck and shoulders.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  


REMAND

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Bell v. Derwinski, 2 Vet. App. 611 (1992


In a March 1979 letter, a primary care physician noted that he had been seeing the Veteran since 1973 for "minor medical problems."  The RO requested clinical records from this physician, but only records of this physician's private practice from May 1985 to April 1996 were obtained.  

In a March 2007 statement, the Veteran reported that this physician had been a VA clinician at the VA South Waco Clinic in Waco, Texas, and that he received treatment from this physician at the VA clinic after service and prior to the physician's move to private practice.  The Veteran noted that his own attempts to obtain records of this treatment were unsuccessful because the clinic is no longer in operation.  The Veteran contends that these records would substantiate his claim.  

The claims file contains relevant records of VA outpatient treatment from January 1999 to August 2001.  In context, the records suggest that the Veteran received on-going VA treatment both before and after these dates.  Information from the Veteran identifying the dates and locations of all VA treatment and a request for additional VA records is necessary to decide the claim.   38 C.F.R. § 3.159 (2010). 

In December 2005, the Veteran submitted a November 2005 letter from his current private neurologist who performed spinal surgery.  The physician noted that the spinal degeneration was probably secondary to an old injury.  The physician did not identify the date or nature of the injury, mention any aspect of military service, or provide a rationale for the conclusion.  No clinical records from this physician have been requested.  As the records may reveal the nature of the old injury or further explain the physician's conclusion, a request for authorization from the Veteran, and if provided, a request for clinical records from this physician is necessary to decide the claim.  Id. 

Finally, VA examiners in April 2005 noted the Veteran's history of treatment in service, assessed the current status of his shoulder and cervical spine disorders, and provided an opinion that the current disorders were not related to service.  The examiners did not provide a specific rationale for the cervical spine.   Regarding the shoulders, the examiners noted only that no objective evidence of impairment from muscle spasms was found in service.  Although there is evidence of current degenerative conditions of the shoulder joints and cervical spine, there is no medical opinion on whether a chronic muscle strain disorder first manifested in service with a continuity of symptoms after service, and if so, whether the current degenerative disease is related to any chronic muscle strain.   Therefore, a current examination and additional medical opinion is necessary to decide the claim.  Id. 

Accordingly, the case is REMANDED for the following action:

1.  Request all records of VA treatment at the South Waco Clinic, Waco, Texas, including any treatment by Dr. Kian B. Oei from 1971 to 1979.  Associate any records received with the claims file.  

2.  Request from the Veteran the dates and locations of all other VA treatment for his shoulder and cervical spine disorders.  Request all other records of VA treatment from locations and dates identified by the Veteran.  Associate any records received with the claims file. 

3.  Request from the Veteran authorization to obtain records of treatment of the cervical spine from Dr. H. Bruce Hamilton, 105 Old Hewitt Road, Waco, Texas.  If granted, request clinical records of treatment of the spine and associate any records received with the claims file.  

4.  Schedule the Veteran for a VA orthopedic examination of his bilateral shoulders and cervical spine.  Provide the claims file to a VA orthopedic physician and request that the physician review the claims file and note the review in a report.  Request that the physician provide a current assessment of the Veteran's degenerative joint disease of the bilateral shoulders and degenerative disc disease of the cervical spine and provide an opinion whether the Veteran incurred an injury or developed a chronic muscle strain disorder in service and whether the Veteran's current shoulder and spinal disorders are related to an injury or chronic muscle disorder in service or any other aspect of service.  Request that the physician comment on the medical investigation and treatment of shoulder and neck pain in service in 1971, any post-service recurrent muscle or joint symptoms, post-service trauma including the 1996 motorcycle accident , and any effects of occupation or aging.  

5.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim for service connection for degenerative joint disease of the neck and shoulders.  If any benefit sought remains denied, the RO should issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The purpose of this remand is to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


